 



EXHIBIT 10.3
ARCHSTONE-SMITH TRUST
2001 LONG-TERM INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT
     WHEREAS, Archstone-Smith Trust (the “Trust”) selected _______________ as a
Participant (the “Participant”) in the special long-term incentive program (the
“Program”) established October 6, 2005 under the Archstone-Smith Trust 2001
Long-Term Incentive Plan (the “Plan”);
     WHEREAS, the Participant is eligible to receive performance units based
upon the goals established under the Program for the period beginning January 1,
2006 and ending December 31, 2008 (the “Performance Period”);
     NOW, THEREFORE, IT IS AGREED, by and between the Trust and the Participant
as follows:
     1. Award. Subject to the terms of this Agreement and the Plan, the
Participant was granted ___performance units (the “Units”). No dividends or
dividend equivalent units will be earned with respect to the Units during the
Performance Period (as defined herein).
     2. Definitions. Except where the context clearly implies or indicates the
contrary, any term used in this Agreement but not defined herein shall have the
meaning given such term in the Plan.
     3. Earning and Forfeiture of Units. Subject to the terms and conditions of
the Plan and this Agreement, the Units awarded hereunder shall be earned in
accordance with Exhibit A. Except as provided in Exhibit A, if the Participant’s
Date of Termination occurs prior to the last day of the Performance Period, all
Units shall be immediately forfeited. Any Units which are not otherwise earned
as of the last day of the Performance Period (and which have not otherwise been
forfeited or cancelled prior to the last day of the Performance Period) shall be
forfeited as of the last day of the Performance Period. The Units shall also be
forfeited in accordance with Paragraph 9. For purposes of this Agreement, the
Participant’s “Date of Termination” shall be the date on which he both ceases to
be an employee of the Trust and the Subsidiaries and ceases to perform material
services for the Trust and the Subsidiaries, regardless of the reason for the
cessation; provided that a “Date of Termination” shall not be considered to have
occurred during the period in which the reason for the cessation of services is
a leave of absence approved by the Trust or the Subsidiary which was the
recipient of the Participant’s services. The Participant shall be considered to
have a “Disability” for purposes of this Agreement during the period in which he
is unable, by reason of a medically determinable physical or mental impairment,
to engage in the material and substantial duties of his regular occupation,
which condition is expected to be permanent.
     4. Settlement of Units. As of the Settlement Date, the Committee shall
determine the number of Units which are earned by the Participant as of the
Settlement Date and such Units shall be settled by transferring to the
Participant a number of whole Shares equal to the number of Units which are
earned as of the Settlement Date. The Units then being settled and any Units
which are not earned as of the Settlement Date shall be immediately cancelled.
For purposes of this Agreement, the “Settlement Date” shall be the last day of
the Performance Period.
     5. Withholding. All payments under this Agreement are subject to
withholding of all applicable taxes. At the election of the Participant, and
with the consent of and to the extent provided by the Committee, such
withholding obligations may be satisfied through the surrender of Shares which
the Participant already owns or to which the Participant is otherwise entitled
under the Plan; provided, however, that previously-owned Shares that have been
held by the Participant less than six months or Shares to which the Participant
is entitled under the Plan may only be used to satisfy the minimum statutory
obligation (based on minimum statutory withholding rates for Federal and state
tax purposes, including payroll taxes, that arc applicable to such supplemental
taxable income).
     6. Units Not Shares. The award of Units under this Agreement does not
constitute the award of Shares, and nothing in this Agreement shall be construed
to give the Participant any rights as a shareholder of the Trust prior to
settlement of Units which have been earned.

 



--------------------------------------------------------------------------------



 



     7. Transferability. This Award is not transferable except as designated by
the Participant by will or by the laws of descent and distribution.
     8. Adjustment of Award. The number of Units awarded pursuant to this
Agreement may be adjusted by the Committee in accordance with the terms of the
Plan to reflect certain transactions which affect the number, type or value of
the Shares. The Committee also reserves to adjust the performance measures set
forth in Exhibit A in its sole discretion, including, without limitation, in the
event of extraordinary events, in order to preserve the intended benefits of the
Awards to he Participant and the Trust.
     9. Forfeiture Provisions. In the event that the Committee determines that
the Participant has engaged in conduct in violation of any non-competition
agreement entered into between the Participant and the Trust or any affiliated
entity, any portion of this Award which has not been settled shall be forfeited
unless the Committee provides otherwise.
     10. Administration. The authority to administer and interpret this
Agreement shall be vested in the Committee, and the Committee shall have all the
powers with respect to this Agreement as it has with respect to the Plan. Any
interpretation of the Agreement by the Committee and any decision made by it
with respect to the Agreement is final and binding on all persons.
     11. Plan Governs. The terms of this Agreement shall be subject to the terms
of the Plan, a copy of which may be obtained by the Participant from the office
of the Secretary of the Trust.
     12. Amendment and Termination. The Board may at any time amend or terminate
the Plan, provided that no such amendment or termination may materially
adversely affect the rights of the Participant awarded hereunder.
     IN WITNESS WHEREOF, the Participant has hereunto set his hand, and the
Trust has caused these presents to be executed in its name and on its behalf,
all as of May ___, 2007.

         
PARTICIPANT
  ARCHSTONE-SMITH TRUST               By:     [Name]       Caroline Brower
Secretary and General Counsel

2



--------------------------------------------------------------------------------



 



EXHIBIT A
     The Participant has been awarded the following Performance Units under the
Special Long Term Incentive Program for the 2006-2008 performance period.

                Name     Performance Units Awarded for 2006-2008 (#)(1)    
[NAME]
         

(1)   Performance units that vest will be exchangeable for Common Shares on a
one-for-one basis, but the number of performance units that will vest, if any,
will be determined in January or February 2009, and will depend on the Company’s
performance.

The actual number of performance units that vest will be determined by the
Compensation Committee in January or February 2009. The vested performance units
are exchanged for an equal number of Common Shares immediately upon vesting. Any
performance units that do not vest are cancelled. Performance unit holders have
no right to vote, receive dividends or transfer the performance units until
Common Shares are able to be issued in exchange for the vested performance
units.
The number of performance units that vest can range from zero to the entire
number of performance units awarded. Vesting for one half of the performance
units depends on our average annual compounded Total Shareholder Return (“TSR”)
for the applicable performance period on an absolute basis (“Absolute TSR”) and
vesting for the remaining half of the performance units depends on the
percentile our average annual compounded TSR over the applicable period puts us
in relation to the companies in the NAREIT Apartment Index, as set forth in the
chart below. Vesting will be determined in the same manner as vesting with
respect to the other officers (i.e., 50% of the total units awarded will be
based on Absolute TSR and the remaining 50% will be based on performance
relative to the companies in the NAREIT Apartment Index). The following chart
describes the percentage of performance units that would vest based on the
Company’s average annual compounded TSR during the applicable performance
period:

                      50% of Units Awarded   50% of Units Awarded     % of These
Units   TSR vs. NAREIT   % of These Units Absolute TSR   Vested   Apartment
Index   Vested
Less than 11%
    0 %   Below 60th Percentile     0 %
11.0%
    40 %   60th Percentile     40 %
11.5%
    50 %   65th Percentile     50 %
12.0%
    60 %   70th Percentile     60 %
12.5%
    70 %   75th Percentile     70 %
13.0%
    80 %   80th Percentile     80 %
13.5%
    90 %   85th Percentile     90 %
14.0%
    100 %   90th Percentile     100 %

For the three-year performance period, TSR will be determined by comparing the
average of the daily TSR from October 1, 2005 through December 31, 2005 to the
average of the daily TSR from October 1, 2008 through December 31, 2008.

A-1